Case 1:19-cv-02039-RM-NYW Document 1 Filed 07/15/19 USDC Colorado Page 1 of 18




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO

  Civil Action No.

  THE TRAVELERS INDEMNITY COMPANY OF AMERICA, a Connecticut corporation; and
  TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA a Connecticut
  corporation;

                 Plaintiffs,

  v.

  LUNA GOURMET COFFEE & TEA COMPANY LLC, a Colorado limited liability
  company; and
  BCC ASSETS, LLC d/b/a BOYER’S COFFEE COMPANY, INC., a Colorado limited
  liability company,

                 Defendants.


                       COMPLAINT FOR DECLARATORY JUDGMENT


                                          INTRODUCTION

         1.      In this insurance-coverage action, Plaintiffs The Travelers Indemnity Company of

  America and Travelers Property Casualty Company of America (collectively “Travelers”) seeks

  a judicial declaration that it has no obligation under certain insurance policies to defend,

  indemnify, or otherwise provide coverage with respect to two putative class actions concerning

  Luna Gourmet Coffee & Tea Company LLC (“Luna”)’s wholly owned subsidiary BCC Assets,

  LLC d/b/a Boyer’s Coffee Company, Inc. (“Boyer’s”) using the term “Kona” in selling coffee

  products. The two lawsuits are Bruce Corker et al. v. Costco et al., No. 2:19-cv-00290, and

  Michael Bond et al. v. Costco et al., No. 2:19-cv-0305, both of which were filed in the United

  States District Court for the Western District of Washington (“Kona Actions”).
Case 1:19-cv-02039-RM-NYW Document 1 Filed 07/15/19 USDC Colorado Page 2 of 18




          2.     The plaintiffs in the Kona Actions allege that only coffee grown in the Kona

  District of the Big Island of Hawaii is true Kona coffee. They further allege Luna, through its

  subsidiaries, marketed and/or packaged coffee products using the term “Kona” even though the

  coffee products contained no significant or meaningful amount of coffee beans from the Kona

  District.

          3.     Luna is the named insured under commercial insurance and commercial excess

  liability insurance policies issued by Travelers. Boyer’s is a wholly-owned subsidiary of Luna

  whom the underlying plaintiffs have sued as a named defendant in the Kona Actions.

          4.     The commercial insurance and umbrella liability insurance policies issued by

  Travelers to Luna afford no coverage to Luna for the Kona Actions. The putative class plaintiffs

  do not allege Luna is legally obligated to pay covered damages for “bodily injury,” “property

  damage,” “personal injury,” or “advertising injury,” as those terms are defined in the policies.

  Moreover, the Travelers policies contain several applicable exclusions. In light of these

  considerations, the Court should enter a declaratory judgment that the Travelers policies afford

  no coverage for the Kona Actions and that Travelers is not obligated to defend or indemnify

  Luna with respect thereto.

                            PARTIES, JURISDICTION, AND VENUE

          5.     Plaintiff The Travelers Indemnity Company of America is a Connecticut

  corporation with its principal place of business in Hartford, Connecticut.

          6.     Plaintiff Travelers Property Casualty Company of America is a Connecticut

  corporation with its principal place of business in Hartford, Connecticut.




                                                   2
Case 1:19-cv-02039-RM-NYW Document 1 Filed 07/15/19 USDC Colorado Page 3 of 18




          7.      Defendant Luna is a Colorado limited liability company with its principal place of

  business in Denver, Colorado.

          8.      Defendant BCC Assets, LLC d/b/a Boyer’s Coffee Company, Inc., is a Colorado

  limited liability company with its principal place of business in Denver, Colorado.

          9.      The members of Defendants are citizens of Colorado, Texas, Florida, or Virginia.

  None of Defendants’ members is a citizen of Connecticut.

          10.     This Court has subject matter jurisdiction under 28 U.S.C. § 1332 based on

  complete diversity of citizenship and the amount in controversy exceeding $75,000.

          11.     Venue is proper under 28 U.S.C. § 1391 because Defendants Luna and Boyer’s

  reside in this judicial district, because the insurance policies that are the subject of this

  declaratory judgment action were issued in this judicial district, or because a substantial part of

  the events giving rise to this action occurred in this judicial district.

                                     GENERAL ALLEGATIONS

  I.      THE KONA ACTIONS

          A.      The Kona Consumers Action

          12.     In March 2019, alleged consumers and purchasers of coffee products labeled

  “Kona” coffee filed a putative class action complaint (the “Kona Consumers Action”) against

  coffee distributors, wholesalers, and retailers for damages and other relief in the United States

  District Court for the Western District of Washington, Case No. 2:19-CV-00305. A true and

  correct copy of the complaint is attached as Exhibit 1.

          13.     The Kona Consumers Action seeks over $5,000,000 in damages. (Ex. 1, ¶ 26.)




                                                      3
Case 1:19-cv-02039-RM-NYW Document 1 Filed 07/15/19 USDC Colorado Page 4 of 18




          14.      The Kona Consumers Action defines its putative class as including over one-

  million members that

          include all consumers who, during the applicable statute of limitations period
          preceding the commencement of this action (“Class Period”), purchased coffee
          falsely labeled as “Kona” coffee, which was manufactured and/or sold by any of
          the Defendants named in this action. The Class excludes any consumer who
          otherwise satisfies the class definition except that their purchase of coffee falsely
          labeled as “Kona” occurred solely within the State of Hawaii. This Class further
          excludes any party named as a defendant in this action, even if that party
          otherwise meets the definition of class membership.

  (Ex. 1, ¶¶ 30-31.)

          15.      The Kona Consumers Action alleges only coffee grown in Hawaii’s Kona District

  can be sold as Kona coffee. (Ex. 1, ¶¶ 36-37.)

          16.      The Kona Consumers Action alleges the defendants’ coffee products are

  presented to consumers as Kona coffee but “actually contain cheap commodity coffee beans”

  and some “packages contain trace amount of Kona coffee, while other packages contain no Kona

  coffee at all.” (Ex. 1, ¶ 42.)

          17.      The Kona Consumers Action alleges:

          Defendants unambiguously represent in their marketing and packaging that the
          products they are selling to consumers contain Kona coffee. The labels and
          packaging contain other misrepresentations intended to mislead consumers as to
          the contents and quality of the Defendants’ coffee products. This deception is
          done to mislead and confuse consumers into purchasing Defendants’ coffee or
          pay a higher price than they otherwise would for the type of coffee actually
          contained in the coffee products manufactured and/or sold by Defendants.

  (Ex. 1, ¶ 43.)

          18.      Among the defendants in the Kona Consumers Action is Boyer’s (Ex. 1, ¶ 9.)

          19.      The Kona Consumers Action alleges Boyer’s is a wholly owned subsidiary of

  Luna. (Ex. 1, ¶ 9.)


                                                    4
Case 1:19-cv-02039-RM-NYW Document 1 Filed 07/15/19 USDC Colorado Page 5 of 18




          20.      The Kona Consumers Action alleges Boyer’s sells coffee products throughout the

  United States through its online store and through national retailers including Amazon, Walmart,

  and Safeway. (Ex. 1, ¶ 9.)

          21.      The Kona Consumers Action alleges Boyer’s “misrepresents the geographic

  origin, quality and contents of its ‘Kona’ coffee products with the prominent placement of

  KONA on the front of the packaging. Boyer’s designs its packaging for its coffee products with

  the intent to deceive consumers as to the product’s origin, quality and contents.” (Ex. 1, ¶ 9.)

          22.      The Kona Consumers Action alleges:

          Boyer’s falsely designates the geographic origin of its “Kona” coffee products
          with the prominent placement of KONA on the front of the packaging. For
          example, Boyer’s sells at least two different “Kona” coffee products. One is
          labeled “Café Kona” and the other is labeled “Kona Blend.” The Boyer’s
          packaging is intended to mislead the consumer into believing that the product
          contains a significant amount of Kona coffee beans, when the product actually
          contains little to no Kona coffee. The deceptive product names are intended to
          trade off the reputation and goodwill of the Kona name. They deliberately mislead
          the consumer into believing that Boyer’s coffee products contain significant
          amounts of premium Kona coffee beans in order to justify the high price Boyer’s
          charges for what is actually less expensive commodity coffee. By using the term
          “Kona” to describe its products, Boyer’s is falsely designating the geographic
          origin of the product, creating confusion around the geographic origin, and
          damaging the geographic designation itself.

  (Ex. 1, ¶ 84.)

          23.      The Kona Consumers Action alleges Boyer’s labels identifying Kona as the origin

  of the coffee are false. (Ex. 1, ¶¶ 86-87.)

          24.      The Kona Consumers Action alleges Boyer’s coffee products contain “very little

  Kona coffee, if any.” (Ex. 1, ¶ 88.)

          25.      The Kona Consumers Action alleges Boyer’s packaging and labeling violates

  consumer expectations because Boyer’s coffee products are not pure Kona coffee or are not a


                                                   5
Case 1:19-cv-02039-RM-NYW Document 1 Filed 07/15/19 USDC Colorado Page 6 of 18




  blend of Kona and other coffees that contain a meaningful percentage of Kona beans that enables

  consumers to taste the Kona coffee beans. (Ex. 1, ¶¶ 87-89.)

         26.     The Kona Consumers Action raises four claims for relief: (1) breach of express

  warranty under the Uniformed Commercial Code §§ 2-313, 2-714 & 2-607; (2) breach of

  implied warranty under the Uniformed Commercial Code §§ 2-314, 2-714 & 2-607; (3) common

  law fraud, fraudulent concealment, and intentional misrepresentation; and (4) quasi-

  contract/unjust enrichment/restitution. (Ex. 1, ¶¶ 122-150.)

         B.      The Kona Farmers Action

         27.     In February 2019, alleged Kona coffee farmers filed a class action complaint (the

  “Kona Farmers Action”) against coffee distributors, wholesalers, and retailers for damages and

  other relief in the United States District Court for the Western District of Washington, Case No.

  2:19-CV-00290. A true and correct copy of the complaint is attached as Exhibit 2.

         28.     The Kona Farmers Action seeks treble damages and disgorgement of all profits by

  the defendants in that case. (Ex. 2, ¶¶ 142-43.)

         29.     The Kona Farmers Action defines its class to include between 600 and 1000

  members defined as:

         all persons and entities who, during the applicable statute of limitations period
         preceding the commencement of this action, commercially farmed Kona coffee in
         the Kona District and then sold their Kona coffee. The Class excludes any party
         named as a defendant in this action, even if that party otherwise meets the
         definition of class membership.

  (Ex. 2, ¶¶ 32-33.)

         30.     The Kona Farmers Action alleges only coffee grown in Hawaii’s Kona District

  can be sold as Kona coffee. (Ex. 2, ¶¶ 38-39.)



                                                     6
Case 1:19-cv-02039-RM-NYW Document 1 Filed 07/15/19 USDC Colorado Page 7 of 18




          31.      The Kona Farmers Action alleges the defendants’ coffee products are presented to

  consumers as Kona coffee but “actually contain cheap commodity coffee beans” and some

  “packages contain trace amount of Kona coffee, while other packages contain no Kona coffee at

  all.” (Ex. 2, ¶ 45.)

          32.      The Kona Farmers Action alleges:

          First, the Defendants flood the market with what appears to be Kona coffee. This
          tremendous supply of counterfeit Kona coffee pushes prices down sharply. And
          that low pricing artificially restrains the profitability of legitimate Kona coffee
          farms. Second, the Defendants are selling run-of-the-mill commodity coffee and
          labeling it as Kona coffee. A consumer who tries that inferior product, thinking it
          is Kona coffee, will conclude that Kona coffee is not worth a premium price. That
          consumer will be unwilling to pay a premium price for Kona in the future.

  (Ex. 2, ¶ 46.)

          33.      Boyer’s is a named defendant in the Kona Farmers Action. (Ex. 2, ¶ 10.)

          34.      The Kona Farmers Action alleges Boyer’s sells coffee products throughout the

  United States through its online store and through national retailers including Amazon, Walmart

  and Safeway. (Ex. 2, ¶ 10.)

          35.      The Kona Farmers Action alleges Boyer’s “falsely designates the geographic

  origin of its “Kona” coffee products with the prominent placement of KONA on the packaging.”

  (Ex. 2, ¶ 10.)

          36.      The Kona Farmers Action alleges:

          Boyer’s falsely designates the geographic origin of its “Kona” coffee products
          with the prominent placement of KONA on the front of the packaging. For
          example, Boyer’s sells at least two different “Kona” coffee products. One is
          labeled “Café Kona” and the other is labeled “Kona Blend.” The Boyer’s
          packaging is intended to mislead the consumer into believing the that the product
          contains a significant amount of Kona coffee beans, when the product actually
          contains little to no Kona coffee. The deceptive product names are intended to
          trade off the reputation and goodwill of the Kona name. They deliberately mislead


                                                   7
Case 1:19-cv-02039-RM-NYW Document 1 Filed 07/15/19 USDC Colorado Page 8 of 18




          the consumer into believing that Boyer’s coffee products contain significant
          amounts of premium Kona coffee beans in order to justify the high price Boyer’s
          charges for what is actually ordinary commodity coffee. By using the term
          “Kona” to describe its products, Boyer’s is falsely designating the geographic
          origin of the product, creating confusion around the geographic origin, and
          damaging the geographic designation itself. Boyer’s use of the term “Kona” in the
          context of extolling the virtues of Colorado roasting undermines the meaning of
          the term, damaging its value to the farmers of authentic Kona in the Kona District

  (Ex. 2, ¶ 88.)

          37.      The Kona Farmers Action alleges Boyer’s labels identifying Kona as the origin of

  the coffee are false. (Ex. 2, ¶¶ 90-91.)

          38.      The Kona Farmers Action alleges Boyer’s coffee products contain “very little

  Kona coffee, if any.” (Ex. 2, ¶ 92.)

          39.      The Kona Farmers Action alleges the packaging and labeling violates consumer

  expectations because Boyer’s coffee products are not pure Kona coffee or are not a blend of

  Kona and other coffees that contains a meaningful percentage of Kona beans that enables

  consumers to taste the Kona coffee beans. (Ex. 2, ¶¶ 91-93.)

          40.      The Kona Farmers Action purports to raise one cause of action under the Lanham

  Act (11 U.S.C. § 1125(a)) for (1) false designation of origin, (2) false advertising, and (3) unfair

  competition. (Ex. 2, ¶¶ 127-138.)

  II.     THE POLICIES

          41.      The Travelers Indemnity Company of America issued commercial insurance

  policy number Y-630-7G2775740-TIA-19 to named insured “Luna Gourmet Coffee & Tea

  Company LLC” at 7295 N Washington Street, Denver, Colorado 80229, with a policy period of

  February 1, 2019 to February 1, 2020 (the “2019 Commercial Policy”).




                                                    8
Case 1:19-cv-02039-RM-NYW Document 1 Filed 07/15/19 USDC Colorado Page 9 of 18




         42.     The 2019 Commercial Policy was a renewal policy. Travelers issued materially

  identical prior commercial insurance policies to Luna for the policy periods, February 1, 2018 to

  February 1, 2019, February 1, 2017 to February 1, 2018, and February 1, 2016 to February 1,

  2017 (“Commercial Policies”).

         43.     Travelers Property Casualty Company of America issued commercial excess

  liability (umbrella) insurance policy number CUP-1J187260-19-14 to named insured “Luna

  Gourmet Coffee & Tea Company LLC” at 7295 N Washington Street, Denver, Colorado 80229,

  with a policy period of February 1, 2019 to February 1, 2020 (the “2019 Umbrella Policy”).

         44.     The 2019 Umbrella Policy was a renewal policy. Travelers issued materially

  identical prior umbrella policies to Luna for the policy periods, February 1, 2018 to February 1,

  2019, February 1, 2017 to February 1, 2018, and February 1, 2016 to February 1, 2017

  (“Umbrella Policies”).

         45.     The Commercial Policies and the Umbrella Policies include insurance for bodily

  injury, property damage, personal injury, and advertising injury, subject to each policy’s terms

  and conditions.

         A.      Provisions in the Commercial Policies

         46.     Each of the Commercial Policies has a “General Aggregate Limit” of $4,000,000,

  a “Personal & Advertising Injury Limit” of $2,000,000, and an “Each Occurrence Limit” of

  $2,000,000.


         47.     At all relevant times, the Commercial Policies included the following Coverage B

  provisions:




                                                  9
Case 1:19-cv-02039-RM-NYW Document 1 Filed 07/15/19 USDC Colorado Page 10 of 18




              COVERAGE B PERSONAL AND ADVERTISING INJURY LIABILITY

              1. Insuring Agreement

                     a. We will pay those sums that the insured becomes legally obligated to
                        pay as damages because of “personal and advertising injury” to which
                        this insurance applies. We will have the right and duty to defend the
                        insured against any “suit” seeking those damages. However, we will
                        have no duty to defend the insured against any “suit” seeking damages
                        for “personal and advertising injury” to which this insurance does not
                        apply.

                                                    ***

                     b. This insurance applies to “personal and advertising injury” caused by an
                        offense arising out of your business but only if the offense was
                        committed in the “coverage territory” during the policy period.

              2. Exclusions

                     This insurance does not apply to:

                     a. Knowing Violation Of Rights Of Another

                        “Personal and advertising injury” caused by or at the direction of the
                        insured with the knowledge that the act would violate the rights of
                        another and would inflict “personal and advertising injury”.

                                                    ***

                     l. Unauthorized Use Of Another’s Name Or Product

                        “Personal and advertising injury” arising out of the unauthorized use of
                        another's name or product in your e-mail address, domain name or
                        metatag, or any other similar tactics to mislead another's potential
                        customers.

        48.   At all relevant times, the Commercial Policies included the following provisions:

              SECTION V DEFINITIONS

              1. “Advertisement” means a notice that is broadcast or published to the general
                 public or specific market segments about your goods, products or services for



                                              10
Case 1:19-cv-02039-RM-NYW Document 1 Filed 07/15/19 USDC Colorado Page 11 of 18




                   the purpose of attracting customers or supporters. For the purposes of this
                   definition:

                          a. Notices that are published include material placed on the Internet or on
                             similar electronic means of communication; and
                          b. Regarding web-sites, only that part of a website that is about your
                             goods, products or services for the purposes of attracting customers or
                             supporters is considered an advertisement.

                                                         ***

                13. “Occurrence” means an accident, including continuous or repeated exposure
                   to substantially the same general harmful conditions.

         49.    At all relevant times, the Commercial Policies contained an endorsement titled

  “Amendment of Coverage B – Personal and Advertising Injury Liability,” which included the

  following provisions:

                A. AMENDMENT OF DEFINITION OF PERSONAL AND
                ADVERTISING INJURY

                The following replaces the definition of “personal and advertising injury” in the
                DEFINITIONS Section:

                “Personal and advertising injury” means “personal injury” or “advertising injury”.

                B. AMENDMENT OF CONTRACTUAL LIABILITY EXCLUSION
                EXCEPTION FOR DAMAGES BECAUSE OF PERSONAL INJURY
                ASSUMED BY NAMED INSURED IN AN INSURED CONTRACT

                          1. The following is added to Exclusion e., Contractual Liability, in
                             Paragraph 2. of SECTION I COVERAGES COVERAGE B
                             PERSONAL AND ADVERTISING INJURY LIABILITY:

                            This exclusion also does not apply to liability for damages because of
                            “personal injury” assumed by you in a contract or agreement that is an
                            “insured contract”, provided that the "personal injury" is caused by an
                            offense committed subsequent to the execution of the contract or
                            agreement. Solely for the purposes of liability assumed by you in an
                            “insured contract”, reasonable attorney fees and necessary litigation
                            expenses incurred by or for a party other than an insured will be
                            deemed to be damages because of “personal injury”, provided that:


                                                   11
Case 1:19-cv-02039-RM-NYW Document 1 Filed 07/15/19 USDC Colorado Page 12 of 18




                       (1) Liability to such party for, or for the cost of, that party’s defense has
                           also been assumed by you in the same “insured contract”; and
                       (2) Such attorney fees and litigation expenses are for defense of that
                           party against a civil or alternative dispute resolution proceeding in
                           which damages to which this insurance applies are alleged.

                                                     ***

              D. AMENDMENT OF OTHER EXCLUSIONS

                1. The following replaces Exclusion b., Material Published With Knowledge
                   Of Falsity, in Paragraph 2. of SECTION I COVERAGES - COVERAGE
                   B PERSONAL AND ADVERTISING INJURY LIABILITY:

                  b. Material Published With Knowledge Of Falsity

                    “Personal injury” or “advertising injury” arising out of oral or written
                     publication, including publication by electronic means, of material, if
                     done by or at the direction of the insured with knowledge of its falsity.

                2. The following replaces Exclusion c., Material Published Prior To Policy
                   Period, in Paragraph 2. of SECTION I – COVERAGES - COVERAGE
                   B PERSONAL AND ADVERTISING INJURY LIABILITY:

                  c. Material Published Or Used Prior To Policy Period

                    (1) “Personal injury” or “advertising injury” arising out of oral or written
                      publication, including publication by electronic means, of material
                      whose first publication took place before the be-ginning of the policy
                      period; or
                    (2) “Advertising injury” arising out of infringement of copyright, “title” or
                      “slogan” in your "advertisement" whose first infringement in your
                      “advertisement” was committed before the beginning of the policy
                      period.

                                                     ***

                4. The following replaces Exclusion g., Quality Or Performance of Goods -
                   Failure To Conform To Statements, in Paragraph 2. of SECTION I -
                   COVERAGES - COVERAGE B PERSONAL AND ADVERTISING
                   INJURY LIABILITY:




                                              12
Case 1:19-cv-02039-RM-NYW Document 1 Filed 07/15/19 USDC Colorado Page 13 of 18




                  g. Quality Or Performance Of Goods – Failure To Conform To
                     Statements “Advertising injury” arising out of the failure of goods,
                     products or services to conform with any statement of quality or
                     performance made in your “advertisement”.


                5. The following replaces Exclusion h., Wrong Description Of Prices, in
                   Paragraph 2. of SECTION I COVERAGES COVERAGE B
                   PERSONAL AND ADVERTISING INJURY LIABILITY:

                  h. Wrong Description Of Prices
                     “Advertising injury” arising out of the wrong description of the price of
                     goods, products or services stated in your "ad[]vertisement".

                6. The following replaces Exclusion i., Infringement Of Copyright, Patent,
                   Trade mark, Or Trade Secret, in Paragraph 2. of SECTION I -
                   COVERAGES - COVERAGE B PERSONAL AND ADVERTISING
                   INJURY LIABILITY:

                  i. Intellectual Property
                      “Personal injury” or “advertising injury” arising out of any actual or
                      alleged infringement or violation of any of the following rights or laws,
                      or any other “personal injury” or “advertising injury” alleged in any
                      claim or “suit” that also alleges any such infringement or violation:

                     (1) Copyright;
                     (2) Patent;
                     (3) Trade dress;
                     (4) Trade name;
                     (5) Trademark;
                     (6) Trade secret; or
                     (7) Other intellectual property rights or laws.

                     This exclusion does not apply to:

                     (1) “Advertising injury” arising out of any actual or alleged infringement
                      or violation of another's copyright, “title” or “slogan” in your
                      “advertisement”; or
                     (2) Any other “personal injury” or “advertising injury” alleged in any
                      claim or “suit” that also alleges any such infringement or violation of
                      another's copyright, “title” or “slogan” in your “advertisement”.

                                                    ***



                                              13
Case 1:19-cv-02039-RM-NYW Document 1 Filed 07/15/19 USDC Colorado Page 14 of 18




                G. ADDITIONAL DEFINITIONS

                The following is added to the DEFINITIONS Section:

                “Advertising injury”:

                a. Means injury, other than “personal injury”, caused by one or more of the
                following offenses:
                   (1) Oral or written publication, including publication by electronic means, of
                      material in your “advertisement” that slanders or libels a person or
                      organization or disparages a person’s or organization’s goods, products or
                      services, provided that the claim is made or the “suit” is brought by a person
                      or organization that claims to have been slandered or libeled, or that claims
                      to have had its goods, products or services disparaged;
                   (2) Oral or written publication, including publication by electronic means, of
                      material in your “advertisement” that:
                       (a) Appropriates a person’s name, voice, photograph or likeness; or
                       (b) Unreasonably places a person in a false light; or
                   (3) Infringement of copyright, “title” or “slogan” in your “advertisement”,
                      provided that the claim is made or the “suit” is brought by a person or
                      organization that claims ownership of such copyright, “title” or “slogan”.

                                                       ***

                “Slogan”:

                a. Means a phrase that others use for the purpose of attracting attention in their
                   advertising.
                b. Does not include a phrase used as, or in, the name of:
                   (1) Any person or organization, other than you; or
                   (2) Any business, or any of the premises, goods, products, services or work, of
                   any person or organization, other than you.

         50.    At all relevant times, the Commercial Policies included the following Coverage A

  provisions:

  COVERAGE A. BODILY INJURY AND PROPERTY DAMAGE LIABILITY

         1. Insuring Agreement

            a. We will pay those sums that the insured becomes legally obligated to pay as
               damages because of “bodily injury” or “property damage: to which this insurance
               applies. We will have the right and duty to defend the insured against any "suit"


                                                 14
Case 1:19-cv-02039-RM-NYW Document 1 Filed 07/15/19 USDC Colorado Page 15 of 18




                seeking those damages. However, we will have no duty to defend the insured
                against any “suit” seeking damages for “bodily injury” or “property damage” to
                which this insurance does not apply. We may, at our discretion, investigate any
                “occurrence” and settle any claim or “suit” that may result.

              b. This insurance applies to “bodily injury” and “property damage”
                 only if:

                                               ***

              (2) The “bodily injury” or “property damage” occurs during the policy
                 period;

         2. Exclusions
                This insurance does not apply to:


                  a. Expected Or Intended Injury

                  “Bodily injury” or “property damage” expected or intended from
                  the standpoint of the insured. This exclusion does not apply to
                  “bodily injury” resulting from the use of reasonable force to
                  protect persons or property.

                                                 ***

                  k. Damage To Your Product

                  “Property damage” to “your product” arising
                  out of it or any part of it.

         B.       The Umbrella Policies

         51.      Each of the Umbrella Policies has an “Aggregate Limits of Liability” of

  $10,000,000 and a “Personal and Advertising Injury Liability” limit of $10,000,000.

         52.      At all relevant times, the Umbrella Policies contained provisions materially

  identical for present purposes to the pertinent provisions of the Commercial Policies.




                                                  15
Case 1:19-cv-02039-RM-NYW Document 1 Filed 07/15/19 USDC Colorado Page 16 of 18




  III.   THE CLAIM

         53.     Luna and Boyer’s requested insurance coverage for the Kona Actions under the

  Policies.

         54.     The Kona Actions do not seek damages covered by the Policies.

         55.     Travelers has therefore disclaimed coverage under the Policies for the Kona

  Actions.

                     CLAIM FOR RELIEF: DECLARATORY JUDGMENT

         56.     Travelers incorporates the above paragraphs as if set forth in full herein.

         57.     There is a real, substantial, and justifiable issue in controversy between the parties

  hereto with respect to insurance coverage under the Policies.

         58.     This is an action for declaratory judgment pursuant to 28 U.S.C. § 2201 for the

  purpose of determining a question in actual controversy between the parties.

         59.     A judicial determination and a declaration of the rights and obligations of the

  parties are necessary and appropriate at this time.

         60.     Travelers requests that the Court determine that Travelers has no obligation under

  the Policies to defend, indemnify, or otherwise provide coverage with respect to the Kona

  Actions.

         61.     Specifically, Travelers requests a judicial determination: (i) that the Kona Actions

  do not seek damages because of “bodily injury” or “property damage” caused by an

  “occurrence” under Coverage A of the Commercial Policies or the Umbrella Policies; and (ii),

  even if they did, that the exclusions for “Expected Or Intended Injury” or “Damage To Your

  Product” bar any duty to defend or indemnify.



                                                   16
Case 1:19-cv-02039-RM-NYW Document 1 Filed 07/15/19 USDC Colorado Page 17 of 18




         62.     Travelers also requests a judicial determination that (i) the Kona Actions do not

  seek damages because of “personal injury” or “advertising injury” under Coverage B of the

  Commercial Policies or the Umbrella Policies; (ii) that the term “Kona” is not a “slogan” as that

  term is defined by the Policies; and (iii) even if damages for “personal injury” or “advertising

  injury” were at issue, the Policies’ exclusions for “Quality Or Performance Of Goods - Failure

  To Conform To Statements,” “Material Published With Knowledge Of Falsity,” “Knowing

  Violation of Rights of Another,” “Wrong Description of Price,” “Unauthorized Use Of Another’s

  Name Or Product,” and intellectual-property claims bar any duty to defend or indemnify.

         63.     A judicial determination is necessary and appropriate at this time under the

  circumstances in order that the parties may ascertain their rights and duties under the Policies.

                                           CONCLUSION

         WHEREFORE, Travelers prays for a judgment as follows:

         64.     An order of the Court declaring, adjudicating, decreeing, and clarifying the rights

  and responsibilities of Travelers and Luna, and each of them, as follows:

         That The Travelers Indemnity Company and Travelers Property Casualty
         Company of America have no obligation under the Policies to defend, indemnify,
         or otherwise provide coverage with respect to the following civil actions: Bruce
         Corker et al. v. Costco et al., No. 2:19-cv-00290 (W.D. Wash.), and Michael
         Bond et al. v. Costco et al., No. 2:19-cv-0305 (W.D. Wash.).

         65.     An award of costs and attorney fees as permitted by applicable law.

         66.     Such other and further relief as the Court may deem proper.




                                                   17
Case 1:19-cv-02039-RM-NYW Document 1 Filed 07/15/19 USDC Colorado Page 18 of 18




  Dated: July 15, 2019                Respectfully submitted,



                                      s/ Evan Bennett Stephenson
                                      Evan Bennett Stephenson
                                      Wheeler Trigg O’Donnell LLP
                                      370 Seventeenth Street, Suite 4500
                                      Denver, CO 80202-5647
                                      Telephone: 303.244.1800
                                      Facsimile: 303.244.1879
                                      Email: stephenson@wtotrial.com

                                      Attorney for Plaintiffs The Travelers Indemnity
                                      Company and Travelers Property Casualty
                                      Company of America




                                      18
